DETAILED ACTION
	This action is responsive to 06/17/2022.
	Claims 1-2 and 4-21 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 11-12, 13, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao (US Pub. 2017/0069705, US Patent 9,831,297).
Regarding claim 1, Cao discloses a display device (see figs. 1-2 and [0029]) comprising: a pixel array portion including pixels arrayed in a matrix having a row direction and a column direction (see fig. 1 and [0029]-[0033]-pixel region having a plurality of pixels arranged in an array), the pixels each respectively including a light emission unit (see fig. 2 and [0029]-[0034]-AMOLED array substrate with each pixel having a light emitting body 40 provided between pixel electrode 30 and plate 10 (cathode-see [0042])); a fixed potential line surrounding the pixel array portion in a frame portion outside the pixel array portions (electrode lead 20 provided on the periphery of the plate electrode 10-see fig. 1); and a pixel portion auxiliary cable arranged to extend across the pixel array portion in a horizontal direction in a cross-section perspective (first auxiliary line (50), the first auxiliary cable extending across the pixel portion in a row direction (horizontal direction) across the pixel portion-see fig. 1 and [0004]-[0005]), the pixel portion auxiliary cable being directly connected to the fixed potential line in the frame portion outside the pixel array portion (the electrode lead 20 is provided around the entire periphery (i.e., frame portion) of the plate electrode, and at least one end of each first auxiliary line 50 is electrically connected to the electrode lead 20-see fig. 1 and [0054]).
Cao does not appear to expressly disclose that the pixel portion auxiliary cable is interlayer connected to the fixed potential line through an interlayer wiring that extends in a vertical direction in the cross-section perspective, the interlayer wiring being located in the frame portion outside the pixel array portion.
However, Cao discloses that the plate electrode 10 is electrically connected to the electrode lead 20 provided on the periphery of the plate electrode (see [0032] and fig. 1), the lead electrode 20 is provided around the entire periphery of the plate electrode 10, and at least one end of each first auxiliary line 50 is electrically connected to the electrode lead 20-see [0054]). As shown in fig. 2, the first auxiliary lines 50 are disposed on the same layer as the pixel electrodes 30, which is below the plate electrode 10, and given that the electrode lead 20 is provided on the periphery of the plate electrode 10 (i.e., same layer as the plate electrode 10), it can be gleaned, by a person of ordinary skill in the art, based on the combined teachings of Cao above, that for at least one end of each first auxiliary line 50 to be connected to the electrode lead 20, each first auxiliary line 50 (based on being formed on a different layer) must connect in an upward direction in a similar manner in which the first auxiliary line 50 connects to the plate electrode 10, as illustrated in fig. 2.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to connect each auxiliary line to interlayer-connect to the lead electrode 20, based on the combined teachings of Cao, which constitutes choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.
Regarding claim 11, Cao discloses an electronic device including a display device (see figs. 1-2 and [0029]) comprising: a pixel array portion including pixels arrayed in a matrix having a row direction and a column direction (see fig. 1 and [0029]-[0033]-pixel region having a plurality of pixels arranged in an array), the pixels each respectively including a light emission unit (see fig. 2 and [0034]-each pixel includes an organic light emitting body 40 provided between a plurality of pixel electrodes 30 and a plate electrode 10); a fixed potential line surrounding the pixel array portion in a frame portion outside the pixel array portion (electrode lead 20 provided on the periphery of the plate electrode 10-see fig. 1); and a pixel portion auxiliary cable arranged to extend across the pixel array portion in a horizontal direction in a cross-section perspective (first auxiliary line (50), the first auxiliary cable extending across the pixel portion in a row direction (horizontal direction) across the pixel portion-see fig. 1 and [0004]-[0005]), the pixel portion auxiliary cable being directly connected to the fixed potential line in the frame portion outside the pixel array portion (the electrode lead 20 is provided around the entire periphery (i.e., frame portion) of the plate electrode, and at least one end of each first auxiliary line 50 is electrically connected to the electrode lead 20-see fig. 1 and [0054]).
Cao does not appear to expressly disclose that the pixel portion auxiliary cable is interlayer connected to the fixed potential line through an interlayer wiring that extends in a vertical direction in the cross-section perspective, the interlayer wiring being located in the frame portion outside the pixel array portion.
However, Cao discloses that the plate electrode 10 is electrically connected to the electrode lead 20 provided on the periphery of the plate electrode (see [0032] and fig. 1), the lead electrode 20 is provided around the entire periphery of the plate electrode 10, and at least one end of each first auxiliary line 50 is electrically connected to the electrode lead 20-see [0054]). As shown in fig. 2, the first auxiliary lines 50 are disposed on the same layer as the pixel electrodes 30, which is below the plate electrode 10, and given that the electrode lead 20 is provided on the periphery of the plate electrode 10 (i.e., same layer as the plate electrode 10), it can be gleaned, by a person of ordinary skill in the art, based on the combined teachings of Cao above, that for at least one end of each first auxiliary line 50 to be connected to the electrode lead 20, each first auxiliary line 50 (based on being formed on a different layer) must connect in an upward direction in a similar manner in which the first auxiliary line 50 connects to the plate electrode 10, as illustrated in fig. 2.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to connect each auxiliary line to interlayer-connect to the lead electrode 20, based on the combined teachings of Cao, which constitutes choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.
Regarding claims 2 and 12, Cao discloses wherein the fixed potential line is a cathode cable configured to apply a fixed potential to a cathode electrode of the light emission unit (see [0032], wherein it is disclosed that the plate electrode 10 (which may serve as the cathode of an OLED (see [0042]) is electrically connected to the electrode lead 20).
Regarding claims 4 and 13, Cao discloses wherein the pixel portion auxiliary cable extends across the pixel array portion in the column direction or the row direction (see fig. 1-auxiliary line 50 is formed in a row direction and auxiliary line 60 is formed in a column direction).
Regarding claims 10 and 19, Cao discloses wherein the light emission unit includes an organic electroluminescent element (i.e., an OLED (organic light emitting diode)-see [0041]-[0044]).  
Regarding claims 20 and 21, Cao does not appear to expressly disclose wherein the pixel portion auxiliary cable is directly interlayer connected to the fixed potential line at respective locations in the frame portion outside the pixel array portion through the interlayer wiring and another interlayer wiring respectively located along opposing sides of the pixel array portion.
However, Cao, in for example, [0054] discloses, as shown in fig. 1, that the electrode lead 20 is provided around the entire periphery of the plate electrode 10, and at least one end of each first auxiliary line 50 is electrically connected to the electrode lead 20. Furthermore, as previously discussed in claims 1 and 11 above, each first auxiliary line 50 is disposed on the same layer as the pixel electrode 30, which is different from the layer on which electrode lead 20 is disposed, and therefore, each first auxiliary line 50 is necessarily interlayer connected to the electrode lead 20.
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to glean from the teachings of Cao (see [0054] and figs. 1-2) the idea of connecting both ends of each first auxiliary line 50 to the electrode lead 20, which simply constitutes choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, with a particular goal of significantly improving uniformity of in-plane resistance of the entire plate electrode 10 (see [0054]).
Claims 5, 8-9, 14, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao in view of Shim et al. (US Patent 9,748,318), hereinafter Shim.
Regarding claims 5 and 14, Cao discloses a first auxiliary electrode formed on the same layer as first electrode 30 (anode) of each OLED pixel, and a second auxiliary electrode 60 formed on the same layer on which source/drain electrodes and data lines (DL) are formed (see fig. 2, [0053] and [0061]).
However, Cao does not appear to expressly disclose wherein the pixel portion auxiliary cable is formed in a hierarchy between a layer on which a circuit unit that drives the light emission unit is formed, and a layer on which the light emission unit is formed.
Shim is relied upon to teach wherein the pixel portion auxiliary cable is formed in a hierarchy between a layer on which a circuit unit that drives the light emission unit is formed, and a layer on which the light emission unit is formed (see, for example, abstract, which teaches auxiliary lines that are formed between and rows and/or columns of OLED pixels, and, for example, fig. 4, wherein auxiliary line 431 is formed in a layer (pacification layer 427) that is between a driving transistor layer and pacification layer 435 on which display pixels are formed).
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Shim with the invention of Cao by forming the auxiliary cable on any appropriate layer, such as a layer between the light emitting element and a pixel driving layer, as taught by Shim, which constitutes combining prior art elements according to known methods to yield predictable results (i.e., decreasing the resistance of a second electrode of an organic EL element and associated power supply wire, which may affect display brightness).
Regarding claims 8 and 17, Shim is further relied upon to teach wherein the pixel portion auxiliary cable is formed in a hierarchy inferior to the layer on which the circuit unit that drives the light emission unit is formed (see fig. 9, wherein, for example, second auxiliary line 520 is formed on a buffer layer 402, which is below the interlayer dielectric layer 415 on which drain/source electrodes 420 of the driving transistor are formed).  
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Shim with the invention of Cao by forming the auxiliary cable on any appropriate layer, such as on a buffer layer below a pixel driving layer, as taught by Shim, which constitutes combining prior art elements according to known methods to yield predictable results (i.e., decreasing the resistance of a second electrode of an organic EL element and associated power supply wire, which may affect display brightness).
Regarding claims 9 and 18, Cao discloses wherein the circuit unit that drives the light emission unit is formed on an insulative transparent substrate (see fig. 2 and [0040]-substrate 120 may be made of glass, transparent resin, quartz, sapphire or the like).
Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao in view of Imamura (US Pub. 2006/0158095).
Regarding claims 6 and 15, Cao does not appear to expressly disclose wherein the pixel portion auxiliary cable is formed in a hierarchy on an emission side of the light emission unit.
Imamura is relied upon to teach wherein the pixel portion auxiliary cable is formed in a hierarchy on an emission side of the light emission unit (see, for example, figs. 4-5 and 10-11, which teach a second auxiliary wire 62 formed on a surface of a second substrate 20 at a side opposing a first substrate 10, wherein the second substrate 20 is on the light emission side of each organic EL element 72, wherein the second auxiliary wire is coupled to a second electrode 52 (cathode) of the organic EL element 72 (see, for example, fig. 4 and [0120]-[0121]). 
 Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Shim with the invention of Cao by forming the auxiliary cable on any appropriate layer, such as on a second substrate (cover) opposite a first substrate, and on an emission side of an organic EL pixel element, as taught by Shim, which constitutes combining prior art elements according to known methods to yield predictable results (i.e., decreasing the resistance of a second electrode of an organic EL element and associated power supply wire, which may affect display brightness).
Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao in view of Shim, and further in view of Taneda et al. (US Pub. 2009/0262258), hereinafter Taneda.
Regarding claims 7 and 16, Cao in view of Shim does not appear to expressly teach wherein the circuit unit that drives the light emission unit is formed on a semiconductor substrate.
Taneda is relied upon to teach wherein the circuit unit that drives the light emission unit is formed on a semiconductor substrate (see, for example, [0050], which teaches an active-matrix organic EL display apparatus built up by creating organic EL devices on a semiconductor substrate on which poly-silicon TFTs have been formed).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Taneda with the inventions of Cao and Shim, by forming the organic EL driving circuit on a semiconductor substrate, as taught by Taneda, as a simple substitution of one known element (insulating substrate, such as glass, transparent resin etc.) for another (i.e., a semiconductor substrate) to obtain predictable results.


Response to Arguments
Applicant's arguments filed June 17, 2022 have been fully considered but they are not persuasive. Applicant argued (see Applicant Remarks, pg. 6-8) that reference Cao fails to disclose (or suggest) “a pixel portion auxiliary cable arranged to extend across the pixel array portion in a horizontal direction in a cross-section perspective, the pixel portion auxiliary cable being directly interlayer connected to the fixed potential line through an interlayer wiring being located in the frame portion outside the pixel array portion”. Applicant further argued , based on fig. 2 of primary reference Cao, that “the first and second auxiliary lines (50, 60) in Cao are shown as being connected to the plate electrode 10, not the electrode lead 20, and the connection is made within the pixel array portion … Additionally, there is no showing of any kind of an interlayer connection between the plate electrode 10 and the electrode 20, or any interlayer connection of the leads 50, 60 to the electrode 20. The statement that at least one end of the line 50/60 is electrically connected to the lead 20 speaks in no way to the presence of an interlayer connection. Cao also firstly does not show the relative layering (if any) of electrode 20 and plate 10, and second does not show the relative layering (if any) of electrode 20 and leads 50, 60. Applicant respectfully submits that Cao does not actually disclose or suggest these features and that the Action relies upon speculation in hindsight to allege such disclosures"
The Examiner respectfully disagrees for at least the following reasons, which were previously presented in the non-final Office action: To begin with, fig. 2 of Cao is taken along the line L of fig. 1 (shown below for convenience), which is within the pixel array. Therefore, fig. 2 is relevant to this argument only to the extent that it illustrates that the first auxiliary line 50 is disposed on a different layer from the electrode lead 20, but certainly does not and cannot possibly illustrate any connection at a frame portion of the display since the line L is clearly within the display area. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Furthermore, Cao discloses that i) the electrode lead 20 is provided on the entire periphery of the plate electrode 10 (see [0032], [0054], and fig. 1), and, ii) At least one end of each first auxiliary line 50 is electrically connected to the electrode lead 20. As shown in fig. 1, end portions of the first auxiliary electrode 50 are located in the periphery of the display where the electrode lead 20 is disposed, and therefore a connection of at least one end of each first auxiliary line 50 to the electrode lead 20 is necessarily at a periphery of the display where the electrode lead 20 is disposed. In addition, the first auxiliary electrodes 50 are disposed on a different layer from the plate electrode 10 (same layer as the pixel electrode 30-see fig. 2), while the electrode lead is provided on the periphery of the plate electrode 10, and therefore, the at least one end of each first auxiliary line 50 is necessarily interlayer-connected to the electrode lead 20 based on the first auxiliary lines 50 being provided on a different layer from the electrode lead 20 (which is provided on the same layer as plate electrode 10). The Examiner therefore contends that the claims, as amended, cannot be deemed as patentably distinct in view of the combined teachings of Cao.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706. The examiner can normally be reached 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627